EXHIBIT 10.1

 

DATE: 19 May 2015

 

ALMONDS KISSES LIMITED 

(as the “Company”)

 

and

 

SKY VENTURE INVESTMENT DEVELOPMENT LIMITED

 

and

 

WONG MAN HIN CHARLES

 

and

 

PRISTINE TREASURE LIMITED

 

_____________________________________________

 

SUBSCRIPTION AGREEMENT

relating to the subscription of 8 per cent. coupon convertible bonds

in the maximum principal amount of HK$30,000,000

and the minimum principal amount of HK$20,000,100

in three tranches to be issued by ALMONDS KISSES LIMITED

 

_____________________________________________

 

 
1


--------------------------------------------------------------------------------




 

THIS AGREEMENT is made on 19 May 2015

 

BETWEEN:

 

1.

ALMONDS KISSES LIMITED, a company incorporated in the British Virgin Islands
with limited liability and having its registered office address at Sea Meadow
House, Blackburne Highway, (P.O. Box 116), Road Town, Tortola, British Virgin
Islands and whose principal place of business in Hong Kong is at 11/F., Rykadan
Capital Tower, 135-137 Hoi Bun Road, Kwun Tong, Kowloon, Hong Kong (the
“Company”);

 

 

2.

SKY VENTURE INVESTMENT DEVELOPMENT LIMITED, a company incorporated in the
Republic of Seychelles as an international business company with limited
liability, whose registered office is situate at 206 Victoria House, Victoria,
Mahe, Seychelles and having its correspondence address at Room 512, 5/F, Tower
B, New Mandarin Plaza, 14 Science Museum Road, Tsimshatsui, Kowloon, Hong Kong
(“Sky Venture”);

 

 

3.

WONG MAN HIN CHARLES, holder of Hong Kong Identity Card No. G126495(7), whose
correspondence address is at Flat A, 36/F., Block 2, Clovelly Court, 16 May
Road, Mid-Level, Hong Kong (“Wong”); and

 

 

4.

PRISTINE TREASURE LIMITED, a company incorporated in Vanuatu with limited
liability and having its correspondence address at Flat 02, 13/F., Kodak House
II, No.39 Healthy Street East, North Point, Hong Kong (“Pristine”).

 

RECITAL

 

(A)

The Company is incorporated in the British Virgin Islands with an authorised
share capital of US$50,000 which is divided into 50,000 shares of US$1.00 per
share (the “Shares”) as at the date of this agreement. Further details of the
Company are set out in Part A of Schedule 2.

 

 

(B)

The Company is a wholly owned subsidiary of ADGS ADVISORY INC. (“ADGS Inc.”), a
company incorporated under the laws of Delaware, United States, whose shares are
listed and quoted on the OTCQB Market for trading.

 

 

(C)

The Company has two wholly owned subsidiaries, namely, ADGS Advisory Limited
(“ADGS HK”) and Century Corporate Consulting Limited (“CCCL”) and TH Strategic
Management Limited (“THSML”), both of which are incorporated under the laws of
Hong Kong.

 

 

(D)

The Company will acquire the entire issued share capital of Century Corporate
Consulting Limited (“CCCL”), another company incorporated under the laws of Hong
Kong

 

 

(E)

A corporate group chart of ADGS Inc., the Company, ADGS HK, THSML and CCCL
(assuming after the acquisition referred to in Recital (D) above is completed)is
set out in Schedule 1. Further details of the Company, ADGS HK, CCCL and THSML
are set out respectively in Part A, B, C and D of Schedule 2.

 

 
2


--------------------------------------------------------------------------------




 

(F)

The Company is in the course of the preparation of a corporate restructuring
whereby it will be spin-off from ADGS Inc., and will apply to The Stock Exchange
of Hong Kong Limited (the “Stock Exchange”) for the listing of its issued Shares
on the Growth Enterprises Market of the Stock Exchange (“GEM”).

 

 

(G)

The Company intends to issue 8 per cent. coupon 12 months convertible bonds in
the maximum principal amount of not more than HK$30,000,000 and in the minimum
amount of not less than HK$20,000,100, in three tranches to finance the
application to the Stock Exchange for the listing of its Shares on GEM and as
working capital for its group.

 

 

(H)

The Company has agreed with the Subscribers (as defined in clause 1 below) to
issue and each of the Subscribers has agreed to subscribe for, the proportion of
the Convertible Bonds as set out in Schedule 3, subject to and upon to the terms
and conditions set out in this Agreement.

 

NOW IT IS HEREBY AGREED as follows:

 

1.

INTERPRETATION

 

1.1

In this Agreement, including the Recitals and the Schedules, the words and
expressions set out below shall have the meanings attributed to them below
unless the context otherwise requires:

 

Expression

 

Meaning

     

“Accounting Date”

 

31 August 2014

     

“ADGS HK”

 

ADGS Advisory Limited, a company incorporated in Hong Kong with company no.
1593410

     

“ADGS Inc.”

 

ADGS Advisory Inc., a company incorporated in the State of Delaware, United
States of America

     

“Bondholder(s)”

 

holder(s) of the Convertible Bonds

 

 
3


--------------------------------------------------------------------------------




 

“Business Day”

 

a day (other than a Saturday or a Sunday or a public holiday in Hong Kong) on
which licensed banks are generally open for business in Hong Kong during its
normal business hours

     

“Certificate(s)”

 

certificate(s) to be issued in respect of the Convertible Bonds

     

“Companies Ordinance”

 

the Companies Ordinance, Chapter 622 of the Laws of Hong Kong

     

“Company”

 

Almonds Kisses Limited, a company incorporated in the British Virgin Islands
with company number 1634733

     

“Completion”

 

completion of the subscription for and issue of each of the First Tranche of the
Convertible Bonds, the Second Tranche of the Convertible Bonds and/or the Third
Tranche of the Convertible Bonds (as the case may be) in accordance with the
terms and conditions of this Agreement

     

“Convertible Bonds”

 

the 8 per cent. coupon convertible bonds due on the date falling twelve months
from the date of issue of the First Tranche which may be extended by the
Subscribers for six months at the discretion of the Subscribers (being the
Payment Date (as defined in the Instruments)) in the maximum principal amount of
HK$30,000,000 and the minimum amount of HK$20,000,100 in three tranches (the
First Tranche, the Second Tranche and the Third Tranche) to be issued by the
Company to the Subscribers on the terms and conditions set out in the
Instruments

 

 

“Conversion Rights”

 

rights pursuant to Condition 5 of the Instruments to convert the principal
amount thereof into Shares

     

“Conversion Shares”

 

Shares to be issued by the Company pursuant to the conditions of the
Instruments, upon exercise of the Conversion Rights

     

“Disclosed”

 

disclosed in a fair and accurate manner (i) elsewhere in this Agreement
(including the Schedules)

 

 
4


--------------------------------------------------------------------------------




 

“Encumbrances”

 

any mortgage, charge, pledge, lien (otherwise than arising by statute or
operation of law), hypothecation, equities, adverse claims, or other
encumbrances, priority or security interest, deferred purchase, title retention,
leasing, sale-and-purchase, sale-and-leaseback arrangement over or in any
property, assets or rights of whatsoever nature or interest or any agreement for
any of the same

     

“First Tranche”

 

the first tranche of the Convertible Bonds in an aggregate principal amount of
HK$10,000,000 to be subscribed by the Subscribers

     

“First Tranche Completion Date”

 

within 3 Business Days after completion and satisfaction of the conditions set
out in clause 3.1 of this Agreement

     

“First Tranche Instrument”

 

the instrument for the First Tranche in the agreed form to be executed by the
Company, a draft of which (subject to such amendments as the Company and the
Subscribers may agree) is annexed hereto as Part A of the Appendix “A”

     

“GEM”

 

The Growth Enterprise Market of the Stock Exchange

     

“GEM Listing Rules”

 

The Rules governing the listing of securities on GEM

     

“Group”

 

the Company, ADGS HK, THSML and, where the context requires, includes all
subsidiaries and associated companies of the Company for the time being (for
this purpose, “associated companies” shall mean any company, partnership or
unincorporated business in which the Company owns or controls (directly or
indirectly through another company) 20 per cent. or more of the voting
securities thereof (other than a subsidiary of the Company)) and also includes
CCCL

     

“Guarantee”

 

the guarantee to be executed by each of Tong Wing Shan Michelle and Tong Wing
Yee Betty in favour of the Subscribers for the performance of the obligations of
the Company under this Agreement and the Convertible Bonds in the form as set
out in Appendix “B”

 

 
5


--------------------------------------------------------------------------------




 

“Hong Kong”

 

the Hong Kong Special Administrative Region of the People’s Republic of China

     

“Instruments”

 

collectively, the First Tranche Instrument, the Second Tranche Instrument and
the Third Tranche Instrument

     

“Pristine”

 

Pristine Treasure Limited, a company incorporated in Vanuatu with company no.
8018

     

“Restructuring”

 

means the corporate restructuring of the Company as more particularly set out in
Schedule 4

     

“Second Tranche”

 

the second tranche of the Convertible Bonds in an aggregate principal amount of
HK$10,000,000 to be subscribed by the Subscribers

     

“Second Tranche Completion Date”

 

 within 3 Business Days after completion and satisfaction of the conditions set
out in clause 3.4 of this Agreement

     

“Second Tranche Instrument”

 

the instrument for the Second Tranche in the agreed form to be executed by the
Company, a draft of which (subject to such amendments as the Company and the
Subscribers may agree) is annexed hereto as Part B of the Appendix “A”

     

 “Share(s)”

 

share(s) of US$1.00 each in the capital of the Company

     

“Sky Venture”

 

Sky Venture Investment Development Limited, an international business company
incorporated in the Republic of Seychelles with company no. 164385

     

“Stock Exchange”

 

The Stock Exchange of Hong Kong Limited

     

“Subscribers”

 

Sky Venture, Wong and Pristine and anyone or more of them

 

 
6


--------------------------------------------------------------------------------




 

“Taxation”

 

all forms of taxation, including taxation in Hong Kong and in any territory
outside Hong Kong and all forms of profits tax (income tax), interest tax, value
added tax, stamp duty and all levies, imposts, duties, charges, fees, deductions
and withholdings whatsoever charged or imposed by any statutory, governmental,
state, federal, provincial, local or municipal authority whatsoever whether on
or in respect of profits, income, revenue, sales, trading, the use, ownership or
licensing to or from any person of tangible or intangible assets and the
carrying on of other activities, including any fines, interests or other
payments relating to taxes, the loss of relief and exemption from and the loss
of right of repayment or credit of any tax already paid, and the expression
“Tax” shall be construed accordingly

     

“Third Tranche”

 

the third tranche of the Convertible Bonds in the maximum principal amount of
HK$10,000,000, subject to adjustment as provided in clause 2 with a minimum
principal amount of HK$100 to be subscribed by the Subscribers

     

“Third Tranche Completion Date”

 

within 3 Business Days after completion and satisfaction of the conditions set
out in clause 3.7 of this Agreement

     

“Third Tranche Instrument”

 

the instrument for the Third Tranche in the agreed form to be executed by the
Company, a draft of which (subject to such amendments as the Company and the
Subscribers may agree) is annexed hereto as Part C of the Appendix “A”

     

“this Agreement”

 

this subscription agreement, as amended from time to time by written consent of
the parties hereto

     

“THSML”

 

T H Strategic Management Limited, a company incorporated in Hong Kong with
company no. 1430793

     

“Warranties”

 

the representations, warranties and undertakings on the part of the Company
given pursuant to Clause 6 and contained in Schedule 5

     

“Wong”

 

Wong Man Hin Charles, holder of Hong Kong Identity Card no. G126495(7)

     

“HK$”

 

Hong Kong dollars, the lawful currency of Hong Kong

     

“US$”

 

United States dollars, the lawful currency of the United States

     

“%”

 

percent.

 

 
7


--------------------------------------------------------------------------------




 

1.2

In this Agreement, unless the context otherwise requires, any reference to a
“Clause” or a “Schedule” or an “Appendix” is a reference to a clause of, a
schedule to or an appendix of, this Agreement and, unless otherwise indicated,
includes all the sub-clauses of that clause.

 

 

1.3

In this Agreement, words importing the singular include the plural and vice
versa, words importing gender include both genders and the neuter and references
to persons include bodies corporate or unincorporate.

 

 

1.4

The headings in this Agreement are for convenience only and shall not affect its
interpretation.

 

 

1.5

References to statutory provisions shall be construed as references to those
provisions as respectively amended or re-enacted (whether before or after the
date hereof) from time to time and shall include any provision of which they are
re-enactments (whether with or without modification) and any subordinate
legislation made under provisions.

 

 

1.6

References to “subsidiary” shall bear the meaning ascribed thereto in section 2
of the Companies Ordinance.

 

 

1.7

A document expressed to be in the “agreed form” means a document the terms of
which have been approved by or on behalf of by the parties to this Agreement and
a copy of which has been signed for the purposes of identification by or on
behalf of the parties to this Agreement.

 

2.

SUBSCRIPTION

 

2.1

Subject to and upon the terms and conditions of this Agreement and in particular
to the adjustment mechanism stated in clause 2.3 below, each of the Subscribers
shall subscribe for the Convertible Bonds in the proportion set against their
names as stated in Schedule 3 in three tranches and shall pay to the Company a
maximum aggregate amount of HK$30,000,000 and a minimum amount of HK$20,000,100,
being the subscription money for the Convertible Bonds.

 

 

2.2

The maximum aggregate subscription amount in the sum of HK$30,000,000 payable by
the Subscribers to the Company for the Convertible Bonds is calculated by
reference to the EBITA of the Group for the financial year ended 31 August 2015
as audited shall not be less than HK$24,000,000.

 

 
8


--------------------------------------------------------------------------------




 

2.3

In the event the EBITA of the Group for the financial year ended 31 August 2015
as audited shall be less than HK$24,000,000, the aggregate subscription amount
for the Convertible Bonds shall be adjusted as follows:

 

aggregate subscription

=

HK$30,000,000 x

 

actual audited EBITA of the Group for the financial year ended 31 August 2015

___________________________

amount

 

 

 

 

 

 

 HK$24,000,000

 

 

Provide always the minimum subscription amount payable by the Subscribers to the
Company for the subscription of the Convertible Bonds shall not be less than
HK$20,000,100.

 

2.4

In the event the amount of the aggregate subscription amount calculated by the
formula set out in clause 2.3 above shall give a figure less than HK$20,000,000.
In the Third Tranche Completion the Company shall issue the Third Tranche
Instruments to the Subscribers on payment of a final subscription sum of HK$100
by the Subscribers to the Company.

 

 

2.5

The Subscribers obligations to subscribe for the for the Convertible Bonds in
the proportion set against their names as stated in Schedule 3 towards the
Company are several and are not jointly.

 

 

2.6

Subject to and upon the terms and conditions of this Agreement, the Company
shall issue the Convertible Bonds at its full face value to the Subscribers.

 

 

2.7

The Convertible Bonds shall carry with it entitlement for monthly interest
payments in arear and entitled to the Subscribers to convert into an aggregate
of 40% of the enlarged share capital of the Company immediately prior to any
placing or public offer of the Shares to be conducted by the company for the
purposes of listing the Shares on GEM and any capitalization issue before
completion of the listing of the Shares on GEM and shall be equivalent to 30% of
the enlarged share capital of the Company immediately after listing of the
Shares on GEM.

 

3.

CONDITIONS PRECEDENT

 

3.1

The issue of the First Tranche is conditional upon the following conditions
having been fulfilled (or, as the case may be, waived) at or before 3:00 p.m.
(Hong Kong time) on the First Tranche Completion Date (or such later time and
date as the Company and the Subscribers shall agree in writing):

 

 

(a)

the Subscribers having satisfied with the due diligence over the affairs of the
Group;

 

 
9


--------------------------------------------------------------------------------




 

 

(b)

the Subscribers being supplied by the Company with a legal opinion with contents
acceptable to the Subscribers at their sole discretions relating to the
viability (both legally and procedurally) on the Restructuring and the entering
into this Agreement and the carrying out of the transactions contemplated
hereunder (including but not limited to the issuance of the Convertible Bonds
and the Convertible Shares);

 

 

   

(c)

all necessary consents, authorisations, licences and approvals required to be
obtained on the part of the Company and/or ADGS Inc. in relation to this
Agreement and the transactions contemplated hereby having been obtained and
remaining in full force and effect;

 

 

   

(d)

the Warranties remaining true and accurate in all respects; and

 

 

   

(e)

the Company shall deliver to the Subscribers the Guarantee duly executed by Tong
Wing Shan Michelle and Tong Wing Yee Betty.

 

3.2

The Company shall use its best endeavours to procure the fulfilment of the
conditions set out in Clauses 3.1(a), 3.1(b) and 3.1(c) within 3 Business Days
from the date of this Agreement.

 

 

3.3

If any of the conditions set out in Clause 3.1 have not been satisfied at or
before 3:00 p.m. on the First Tranche Completion Date or such later date as the
parties hereto may agree, this Agreement shall cease and determine (save and
except Clauses 11, 12.1, 18 and 19) which shall continue to have full force and
effect) and neither party shall have any obligations and liabilities hereunder
save for any antecedent breaches of the terms hereof.

 

 

3.4

The issue of the Second Tranche is conditional upon the following conditions
having been fulfilled (or, as the case may be, waived) at or before 3:00 p.m.
(Hong Kong time) on the Second Tranche Completion Date (or such later time and
date as the Company and the Subscribers shall agree in writing):

 

 

(a)

successful completion of the Restructuring;

 

 

   

(b)

all necessary consents, authorisations, licences and approvals required to be
obtained on the part of the Company in relation to this Agreement and the
transaction contemplated hereby having been obtained and remaining in full force
and effect; and

 

 

   

(c)

the Warranties remaining true and accurate in all respects.

 

3.5

The Company shall use its best endeavours to procure the fulfilment of the
conditions set out in Clauses 3.4(a) and 3.4(b).

 

 

3.6

If any of the conditions set out in Clause 3.4 have not been satisfied at or
before 3:00 p.m. on 31 August 2015 or such later date as the parties hereto may
agree, this Agreement shall cease and determine (save and except Clauses 11,
12.1, 18 and 19) which shall continue to have full force and effect) and neither
party shall have any obligations and liabilities hereunder save for any
antecedent breaches of the terms hereof.

 

 
10


--------------------------------------------------------------------------------




 

3.7

The issue of the Third Tranche is conditional upon the following conditions
having been fulfilled (or, as the case may be, waived) at or before 3:00 p.m.
(Hong Kong time) on the Third Tranche Completion Date (or such later time and
date as the Company and the Subscribers shall agree in writing):

 

 

(a)

the Company having submitted Form 5A to apply to the Stock Exchange for listing
of it Shares on GEM;

 

 

   

(b)

all necessary consents, authorisations, licences and approvals required to be
obtained on the part of the Company in relation to this Agreement and the
transaction contemplated hereby having been obtained and remaining in full force
and effect; and

 

 

   

(c)

the Warranties remaining true and accurate in all respects.

 

3.8

The Company shall use its best endeavours to procure the fulfilment of the
conditions set out in Clauses 3.7(a), 3.7(b) and 3.7(c).

 

 

3.9

If any of the conditions set out in Clause 3.8 have not been satisfied at or
before 3:00 p.m. on 15 November 2015 or such later date as the parties hereto
may agree, this Agreement shall cease and determine (save and except Clauses 11,
12.1, 18 and 19) which shall continue to have full force and effect) and neither
party shall have any obligations and liabilities hereunder save for any
antecedent breaches of the terms hereof.

 

4.

COMPLETION

 

4.1

Upon compliance with or fulfillment of the conditions set out in Clause 3.1,
Completion for the First Tranche shall take place at the principal place of
business of the Company or such other place as the parties hereto shall
determine on the First Tranche Completion Date at 4.00 p.m. when all (but not
part only) of the following businesses shall be transacted:

 

 

(a)

the Company shall deliver to each of the Subscribers a certified copy of the
board resolution of the Company approving and authorising the execution and
completion of this Agreement, the Instruments and the issue of the Convertible
Bonds and the Certificates for the Convertible Bonds to be delivered to each of
the Subscribers;

 

 

   

(b)

the Company shall execute the First Tranche Instrument and deliver a certified
copy of the duly executed First Tranche Instrument to each of the Subscribers
together with a duly executed Certificate of the First Tranche; and

 

 

   

(c)

the Subscribers shall effect payment to the Company of an amount equal to the
face value of the First Tranche of the Convertible Bonds in the proportion that
they have subscribed for as set out in Schedule 3, such payment to be made by
way of a cheque drawn on a licensed bank in Hong Kong/casher’s order issued by a
licensed bank in Hong Kong for such face value and made payable to the Company
or such party as the Company may direct in writing.

 

 
11


--------------------------------------------------------------------------------




 

4.2

Upon compliance with or fulfillment of the conditions set out in Clause 3.4,
Completion of the Second Tranche shall take place at the principal place of
business of the Company or such other place as the parties hereto shall
determine on the Second Tranche Completion Date at 4:00 p.m. when all (but not
part only) of the following businesses shall be transacted:

 

 

(a)

the Company shall execute the Second Tranche Instrument and deliver a certified
copy of the Second Tranche Instrument to the Subscribers together with a duly
executed Certificate for the Second Tranche; and

 

 

   

(b)

the Subscribers shall effect payment to the Company of an amount equal to the
face value of the Second Tranche of the Convertible Bonds in the proportion that
they have subscribed for as set out in Schedule 3, such payment to be made by
way of a cheque drawn on a licensed bank in Hong Kong/casher’s order issued by a
licensed bank in Hong Kong for such face value and made payable to the Company
or such party as the Company may direct in writing.

 

4.3

Upon compliance with or fulfillment of the conditions set out in Clause 3.7,
Completion of the Third Tranche shall take place at the principal place of
business of the Company or such other place as the parties hereto shall
determine on the Third Tranche Completion Date at 4:00 p.m. when all (but not
part only) of the following businesses shall be transacted:

 

 

(a)

the Company shall execute the Third Tranche Instrument and deliver a certified
copy of the Third Tranche Instrument to the Subscribers together with a duly
executed Certificate for the Second Tranche; and

 

 

   

(b)

the Subscribers shall effect payment to the Company of an amount equal to the
face value of the Second Tranche of the Convertible Bonds in the proportion that
they have subscribed for as set out in Schedule 3, such payment to be made by
way of a cheque drawn on a licensed bank in Hong Kong/casher’s order issued by a
licensed bank in Hong Kong for such face value and made payable to Company or
such party as the Company may direct in writing.

 

4.4

No party shall be obliged to complete the subscription for and the issue of each
of the First Tranche, the Second Tranche and the Third Tranche or perform any
obligations hereunder unless all the parties hereto comply fully with their
respective obligations under Clause 4.1 or 4.2 or 4.3 (as the case may be).

 

 
12


--------------------------------------------------------------------------------




 

4.5

If the Company on the one hand or the Subscribers on the other hand shall be
unable to comply with any of their respective obligations under Clause 4.1 or
4.2 or 4.3 (as the case may be) on or before the date fixed for Completion, the
party not in default may:

 

 

(a)

defer Completion to a date not more than 10 Business Days after the said date
(and so that the provisions of this Clause 4 shall apply to Completion as so
deferred); or

 

 

   

(b)

proceed to Completion so far as practicable; or

 

 

   

(c)

rescind this Agreement,

 

without prejudice, in each case, to that party's rights (whether under this
Agreement generally or under this Clause) to the extent that the other party
shall not have complied with its obligations thereunder.

 

5.

RESTRUCTURING

 

5.1

The Company hereby undertakes that it will exercise its best endeavours to carry
out and implement the Restructuring legally, diligently and in a timely manner
and to keep each of the Subscribers informed of all material progress and
development in the implementation of the Restructuring and complete the
Restructuring on or before 31 August 2015.

 

 

5.2

The Company further undertakes to provide each of the Subscribers reports in
writing on the progress and development in the implementation of the
Restructuring upon the written request by any of the Subscribers.

 

 

5.3

The Subscribers understand that the Company may have to undergo further
restructuring to its corporate structure apart from the Restructuring, including
but not limited to utilise another vehicle incorporated in a different
jurisdiction as the entity (the “Listing Entity”) to apply to the Stock Exchange
for the Shares to be listed on GEM and in doing so to restructure the Company as
a wholly owned subsidiary of that Listing Entity. In such event, the Company
undertakes with the Subscribers that in the course of the restructuring, the
Company shall procure the Listing Entity to issue fresh convertible bonds to the
Subscribers with the same commercial terms and benefits including but not
limited to the conversion rights to the shares of the Listing Entity as those
conferred on the Subscribers under the Convertible Bonds over the Company.

 

6.

WARRANTIES

 

6.1

The Company hereby represents, warrants and undertakes to each of the
Subscribers in the terms set out in Schedule 5.

 

 

6.2

The Company hereby represents, warrants and undertakes to each of the
Subscribers that the Warranties are true and correct in all material respects
and not misleading in any material respects as at the date of this Agreement and
will continue to be so up to and including the time of Completion.

 

 

6.3

The Company hereby agrees and acknowledges that each of the Subscribers is
entering into this Agreement in reliance on the Warranties.

 

 
13


--------------------------------------------------------------------------------




 

6.4

The Company undertakes to notify the Subscribers as soon as reasonably
practicable on any matter or event coming to its attention prior to Completion
which shows or could reasonably be expected to cause any of the Warranties to be
or to have been untrue or misleading in any material respect or which may have
any material adverse effect on the assets or liabilities of the Company.

 

 

6.5

Each of the Warranties is without prejudice to any other Warranty and, except
where expressly or otherwise stated, no provision in any Warranty shall govern
or limit the extent or application of any other provision in any Warranty.

 

 

6.6

The Warranties shall survive Completion and the rights and remedies of the
Subscribers in respect of any breach of the Warranties shall not be affected by
Completion or by the Subscribers rescinding, or failing to rescind this
Agreement, or failing to exercise or delaying the exercise of any right or
remedy, or by any other event or matter whatsoever, except a specific and duly
authorised written wavier or release and no single or partial exercise of any
right or remedy shall preclude any further or other exercise.

 

 

6.7

The Company undertakes in relation to any Warranty which refers to the
knowledge, information or belief of the Company that it has made full enquiry
into the subject matter of that Warranty and that it does not have the
knowledge, information or belief that the subject matter of that Warranty may
not be correct, complete or accurate.

 

 

6.8

Each of the Subscribers hereby represents, warrants and undertakes to the
Company that:

 

 

(a)

he or it has the right, power and authority to enter into and perform this
Agreement which constitutes legal, valid and binding obligations on the
Subscriber in accordance with its terms;

 

 

   

(b)

he or it has sufficient financial resources necessary for the subscription of
the Convertible Bonds; and

 

 

   

(c)

this Agreement constitutes valid, binding and enforceable obligations of he or
it.

 

6.9

Each of the Subscribers hereby agrees and acknowledges that the Company is
entering into this Agreement in reliance on the warranties made by each of the
Subscribers under Clause 5.8.

 

 

6.10

Each of the Subscribers further agrees and acknowledges that prior to the
listing of the Shares on GEM, the Group shall be permitted to declare, make or
pay to its shareholders a special dividend which, subject to compliance with all
laws and regulations, may be equivalent to the maximum possible amount of the
retained earnings of the Group.

 

 
14


--------------------------------------------------------------------------------




 

7.

UNDERTAKINGS

 

7.1

The Company hereby undertakes to each of the Subscribers that:

 

 

(a)

it shall use its best endeavours to procure the submission of the application
Form 5A for the listing of the Shares on GEM with the Stock Exchange on or
before 15 November 2015;

 

 

   

(b)

it shall use its best endeavours to procure the Shares to be listed on GEM by 28
February 2016;

 

 

   

(c)

except as required or contemplated by this Agreement, it shall not create or
issue any other obligations convertible into shares in any member of the Group
or enter into any agreement to do any of the same when there is any outstanding
principal amount of the Convertible Bonds;

 

 

   

(d)

except with the prior written consent of the Subscribers, not to make any
changes to the corporate structure of the Group (other than the Restructuring)
or ceases to or dispose of any existing business operations or undertakings of
the Group or commence or carry on any new businesses;

 

 

   

(e)

except with the prior written consent of the Subscribers, not to cause any
changes to the share structures in any member of the Group including any
increase, reduction, consolidation, subdivision of shares or allot and issue any
share capital or any options or instruments that may confer rights on any third
parties to acquire or subscribe for shares in any member of the Group; and

 

 

   

(f)

except with the prior written consent of the Subscribers, to procure the Group
and any of its member not to declare or pay any dividend or make any
distribution either in cash or in species of its assets.

 

7.2

The Company undertakes with the Subscribers that it will upon the First Tranche
Completion being taken place, appoint two nominees of the Subscribers as
non-executive directors of the Company.

 

 

7.3

Each of the Subscribers undertake to and covenants with the Company that each of
them will not, within the period commencing on the date of the listing of the
Shares on GEM and ending on the date falling six months thereafter, dispose of,
or enter into any agreement to dispose of or otherwise create any options,
rights, interests or Encumbrances in respect of, any of the Conversion Shares.

 

8.

SUBSCRIBERS AND BONDHOLDERS

 

The Subscribers hereby agree that in the event there is any decision that shall
require them (as Subscribers or Bondholders) to decide under or in relation to
the exercise of a right under the Agreement and/or the Convertible Bonds (such
as the appointment of non-executive directors to the Company under clause 7.2 of
the Agreement) that are exercised collectively by Agreement or the Convertible
Bonds, the Subscribers agree to adopt and follow the procedures as set out in
Schedule 6 to come to collective decision.

 

 
15


--------------------------------------------------------------------------------




 

9.

FURTHER ASSURANCE

 

Notwithstanding Completion, each party hereto shall at the request of the each
party hereto and at its own costs and expenses sign or execute any document or
do any deed, act or thing as may, in the reasonable opinion of the other party,
be necessary or expedient to give full force and effect to the terms of this
Agreement.

 

10.

SURVIVAL OF COMPLETION

 

Except as otherwise provided herein, all provisions of this Agreement shall so
far as they are capable of being performed or observed continue in full force
and effect notwithstanding Completion except in respect of those matters then
already performed.

 

11.

ANNOUNCEMENT

 

Save for such announcement as is required to be released by any party as
required by any regulatory authorities or any rules of the Stock Exchange, none
of the parties hereto shall make any public announcement in relation to the
transactions the terms of which are set out in this Agreement or the
transactions or arrangements hereby contemplated or herein referred to or any
matter ancillary hereto or thereto without the prior written consent of the
other party (which consent shall not be unreasonably withheld). This Clause
shall survive Completion or termination of this Agreement.

 

12.

COSTS AND STAMP DUTY

 

 

12.1

Each of the parties hereto shall bear its own legal and professional fees, costs
and expenses incurred in connection with the preparation, negotiation, execution
and performance of this Agreement.

 

 

12.2

Any stamp duty payable on the subscription for and issue of, the Convertible
Bonds shall be borne by the Company on the one hand and the Subscribers on the
other hand in equal shares.

 

 

13.

INVALIDITY

 

If at any time one or more provisions hereof is or becomes invalid, illegal,
unenforceable or incapable of performance in any respect, the validity,
legality, enforceability or performance of the remaining provisions hereof shall
not thereby in any way be affected or impaired.

 

14.

TIME

 

Time shall be of the essence of this Agreement.

 

 
16


--------------------------------------------------------------------------------




 

15.

TRANSFERABILITY AND ASSIGNMENT

 

This Agreement shall be binding on and enure for the benefit of the successors
of each of the parties hereto and shall not be assignable.

 

16.

ENTIRE AGREEMENT

 

This Agreement sets forth the entire agreement and understanding between the
parties or any of them in relation to the transactions contemplated by this
Agreement and supersedes and cancels in all respects all previous agreements,
letters of intent, correspondence, understandings, agreements and undertakings
(if any) between the parties hereto with respect to the subject matter hereof,
whether written or oral.

 

17.

COUNTERPARTS

 

This Agreement may be signed in any number of counterparts, all of which taken
together shall constitute one and the same instrument. Any party may enter into
this Agreement by signing any such counterpart.

 

18.

NOTICES

 

Any notice required to be given under this Agreement shall be deemed duly served
if served by hand delivery or by facsimile transmission to the addresses
provided below or to such other address as may have been last notified in
writing by or on behalf of the relevant party to the other parties hereto. Any
such notice shall be deemed to be served at the time when left at the address of
the party to be served or, if served by facsimile transmission, when sent. In
proving service it shall be sufficient, in the case of service by facsimile
transmission, to prove that the transmission was confirmed as sent by the
originating machine.

 



 

To:

the Company:

Address:

11/F., Rykadan Capital Tower, 135-137 Hoi Bun Road, Kwun
Tong, Kowloon, Hong Kong

Fax:

(+852) 2264 8104

Attn:

The board of directors

 

To:

Sky Venture

Address:

Room 512, 5/F, Tower B, New Mandarin Plaza, 14 Science
Museum Road, Tsimshatsui, Kowloon, Hong Kong

Email:

stanley6459@gmail.com

Attn:

Mr. Stanley Lai

 

 
17


--------------------------------------------------------------------------------




 

To:

Wong

Address:

c/o Tso Au Yim & Yeung, Solicitors

 

2nd Floor, Beautiful Group Tower,

 

74-77 Connaught Road Central,

 

Hong Kong

Fax:

(+852) 2537 3477

Attn:

Bosco Tso

 

 

To:

Pristine

Address:

c/o Tso Au Yim & Yeung, Solicitors

 

2nd Floor, Beautiful Group Tower,

 

74-77 Connaught Road Central,

Hong Kong

Fax:

(+852) 2537 3477

Attn:

Bosco Tso



  

19.

LEGAL REPRESENTATION

 

For the avoidance of doubt, the parties hereto acknowledge and declare that
Messrs. Tso Au Yim & Yeung, solicitors of 2nd Floor, Beautiful Group Tower,
74-77 Connaught Road Central, Hong Kong are the solicitors only representing the
Subscribers in the negotiation, preparation and execution of this Agreement and
does not represent or provides any advice to the Company or any member of the
Group.

 

20.

GOVERNING LAW

 

This Agreement is governed by and shall be construed in accordance with the laws
of Hong Kong, and the parties hereto hereby submit to the non-exclusive
jurisdiction of the courts of Hong Kong in connection herewith but this
Agreement may be enforced in any court of competent jurisdiction.

 

 
18


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF this Agreement has been entered into the day and year first
above written.

 

THE COMPANY

         

SIGNED by

)

for and on behalf of 

)

ALMONDS KISSES LIMITED

)

in the presence of:

)

   

THE SUBSCRIBERS

     

SIGNED by

)

for and on behalf of 

)

SKY VENTURE INVESTMENT

)

DEVELOPMENT LIMITED

)

in the presence of:

)

   

SIGNED by

)

WONG MAN HIN CHARLES

)

in the presence of:

)

   

SIGNED by

)

for and on behalf of

)

PRISTINE TREASURE LIMITED

)

in the presence of:

)

 

 

19

--------------------------------------------------------------------------------

 

